               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:16-cv-00275-MR
               (CRIMINAL CASE NO. 3:01-cr-00210-MR-1)


BOBBY LEON JOHNSON,              )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Doc. 1],1 the Government’s Motion to

Dismiss Petitioner’s Motion to Vacate [CV Doc. 7], the Government’s Motion

for Leave to File a Corrected Motion to Dismiss [CV Doc. 8], and the

Government’s Corrected Motion to Dismiss [CV Doc. 9]. The Petitioner is

represented by Ann Hester of the Federal Defenders of Western North

Carolina.




1 Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 3:16-cv-00275-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 3:01-cr-00210-MR-1.
I.    BACKGROUND
      On November 8, 2001, Petitioner Bobby Leon Johnson (“Petitioner”)

was charged in a seven-count Bill of Indictment for violations of 18 U.S.C. §§

371 and 922(g). [CR Doc. 6]. On January 10, 2002, Petitioner was charged,

along with three co-defendants, in a Superseding Indictment for violations of

18 U.S.C. §§ 371, 1951, 924(c), 922(g) and 2. [CR Doc. 10]. Then, on

October 8, 2002, Petitioner was charged, along with two of the three co-

defendants in the Superseding Indictment, in a Second Superseding

Indictment. [CR Doc. 97]. At this time, Petitioner was charged with one

count of conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371

(Count One); one count of bank robbery, in violation of 18 U.S.C. §§ 2113(a),

2 (Count Two); one count of armed bank robbery and aiding and abetting the

same, in violation of 18 U.S.C. §§ 2113(d), 2 (Count Three); three counts of

using and carrying a firearm during and in relation to a crime of violence and

aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c), 2 (Counts

Four, Nine, Eleven); one count of conspiracy to commit money laundering,

in violation of 18 U.S.C. § 1956(h) (Count Five); two counts of possession of

ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(Counts Six and Seven); and two counts of Hobbs Act robbery and aiding

and abetting the same, in violation of 18 U.S.C. §§ 1951, 2 (Counts Eight


                                      2
and Ten). [CR Doc. 97: Second Superseding Indictment]. The Second

Superseding Indictment lists Petitioner’s charge under § 924(c) on Count

Nine as related “to a crime of violence, that is, the violation of Title 18, United

States Code, Section 1951 set forth in Count Eight.” [Id. at 10]. There is no

reference to 18 U.S.C. § 2 in Count Nine as a possible predicate offense.

Petitioner’s § 924(c) charge in Count Nine is, therefore, specifically limited to

the charge in Count Eight for Hobbs Act robbery, not for aiding and abetting

Hobbs Act robbery.

         A day after Petitioner’s trial began and without a written plea

agreement, Petitioner pled guilty to Counts One through Nine of the Second

Superseding Indictment. [CR Doc. 116: Entry and Acceptance of Guilty

Plea].      In exchange for Petitioner’s guilty plea on these charges, the

Government agreed to dismiss Counts Ten and Eleven. [CR Doc. 237: Plea

Hearing Tr. at 22]. On October 16, 2003, the Honorable Lacy H. Thornburg,

United States District Judge,2 presided over Petitioner’s sentencing hearing

The Court sentenced Petitioner to a term of 60 months’ imprisonment on

Count One; terms of imprisonment of 120 months on each of Counts Two,

Three, Five, Six, Seven, and Eight, all to run concurrently with each other

and with the sentence imposed on Count One; a term of 60 months’


2   Following Judge Thornburg’s retirement, this matter was reassigned to the undersigned.
                                              3
imprisonment on Count Four, to run consecutively to the previously named

sentences; and a term of 120 months’ imprisonment on Count Nine, to run

consecutively to all previously named sentences, for a total term of 300

months’ imprisonment. [CR Doc. 160 at 2: Judgment]. Judgment on this

conviction was entered on November 3, 2003. [Id.]. Petitioner appealed to

the Fourth Circuit Court of Appeals and the Fourth Circuit affirmed this

Court’s judgment. [CR Docs. 170, 186].

     On May 31, 2016, Petitioner filed a Motion to Vacate Sentence under

28 U.S.C. § 2255, arguing that his conviction under 18 U.S.C. § 924(c) on

Count Nine is invalid under Johnson v. United States, 135 S. Ct. 2551 (2015).

[CV Doc. 1]. The Court conducted an initial screening of Petitioner’s Motion

and ordered the Government to respond. [CV Doc. 2]. Upon the request of

the Government, this matter was stayed pending the Fourth Circuit’s

decision in United States v. Ali, No. 15-4433, and United States v. Simms,

No. 15-4640. [CV Doc. 4]. The Fourth Circuit then ordered that Ali would be

held in abeyance pending the Supreme Court’s decision in United States v.

Davis, No. 18-431. On the Government’s request, this matter was in turn

stayed pending Davis. [CV Doc. 6]. The Supreme Court decided Davis on

June 24, 2019. The next day this Court lifted the stay and ordered the

Government to respond to the Petitioner’s motion by August 23, 2019. The


                                      4
Government timely filed a motion to dismiss Petitioner’s § 2255 motion to

vacate. [CV Docs. 7, 9]. The Petitioner responded to the Government’s

motion. [CV Doc. 12].

       This matter is now ripe for disposition.

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” in order to determine

whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his

original sentence “was imposed in violation of the Constitution or laws of the

United States, or [when] the court was without jurisdiction to impose such

sentence.” 28 U.S.C. § 2255(a). The Petitioner claims argues he is entitled

to relief on these grounds because, under Johnson, his conviction on Count

Nine was imposed in violation of the Constitution and laws of the United


                                        5
States. [CV Doc. 1 at 1-2].

      In Johnson, the Supreme Court struck down the Armed Career

Criminal Act’s (ACCA) residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as

unconstitutionally vague and held that enhancing a sentence under the

ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime

punishable by a term of imprisonment exceeding one year that “otherwise

involves conduct that presents a serious potential risk of physical injury to

another.”   18 U.S.C. § 924(e)(2)(B).         Accordingly, under Johnson, a

defendant who was sentenced to a statutory mandatory minimum term of

imprisonment based on a prior conviction that satisfies only the residual

clause of the “violent felony” definition is entitled to relief from his sentence.

The Supreme Court has held that Johnson applies retroactively to claims

asserted on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265

(2016).

      The Petitioner argues his § 924(c) conviction on Count Nine is invalid

under Johnson. [Doc. 1 at 1]. Section 924(c) criminalizes the use of a

firearm in furtherance of a “crime of violence.” Under § 924(c), a crime is

one of violence if it either “has an element the use, attempted use, or

threatened use of physical force against the person or property of another,”


                                        6
(the “force clause”) or “by its nature involves a substantial risk that physical

force against the person or property of another may be used in the course of

committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(B).

      In short, the Petitioner argues that because § 924(c)’s residual clause

“is functionally indistinguishable from the ACCA’ residual clause,” which was

found to be unconstitutionally vague, Petitioner’s conviction for Hobbs Act

robbery can qualify as a § 924(c) “crime of violence” only under the force

clause. [Doc. 1 at 4-5]. Three years after the Petitioner filed his motion to

vacate, the Supreme Court decided United States v. Davis, 139 S. Ct. 2319

(2019). In Davis, the Supreme Court specifically held the residual clause of

§ 924(c)’s definition of “crime of violence” is “unconstitutionally vague.” 139

S. Ct. at 2336. As such, Petitioner’s conviction on Count Nine is valid only if

Hobbs Act robbery qualifies as a “crime of violence” under § 924(c)’s force

clause. Recently, the Fourth Circuit squarely concluded that “Hobbs Act

robbery constitutes a crime of violence under the force clause of Section

924(c).” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). As such,

the Petitioner’s § 924(c) convicted predicated on Hobbs Act robbery is valid.

      In response to the Government’s motion to dismiss, Petitioner argues

for the first time that Petitioner’s § 924(c) conviction was predicated on both

Hobbs Act robbery and aiding and abetting Hobbs Act robbery. [See Doc.


                                       7
12 at 1, 3-8].3 Further, Petitioner argues that, under the circumstances here,

the Court must assume Petitioner’s conviction was predicated on the “least

serious” charge of aiding and abetting Hobbs Act robbery. [Id. at 5-8].

Petitioner argues that aiding and abetting Hobbs Act robbery is not a “crime

of violence” “because, like conspiracy to commit Hobbs Act robbery, it does

not ‘invariably require the actual, attempted, or threatened use of force.’”

[Doc. 8 at 3-4 (quoting United States v. Simms, 914 F.3d 229, 233-34 (4th

Cir. 2019)]. This argument, however, is factually and legally unsupported.

       First, as noted supra, the Second Superseding Indictment specifically

limits Petitioner’s § 924(c) predicate to Hobbs Act robbery, not for aiding and

abetting Hobbs Act robbery. [CR Doc. 97 at 10]. As such, Petitioner pleaded

guilty to and Petitioner was convicted of a violation of § 924(c) predicated on

Hobbs Act robbery.

       Second, even if Petitioner’s § 924(c) conviction were predicated on

aiding and abetting Hobbs Act robbery, this conviction is still valid. Aiding

and abetting is not itself a federal offense, but merely “describes the way in

which a defendant's conduct resulted in the violation of a particular law.”

United States v. Ashley, 606 F.3d 135, 143 (4th Cir. 2010); see 18 U.S.C. §



3 This claim is not even mentioned in the Petition, [CV Doc. 1], and no motion to amend the
claim has been filed.
                                               8
2(a) (providing that “[w]hoever commits an offense against the United States

or aids, abets, counsels, commands, induces or procures its commission, is

punishable as a principal”). United States v. Barefoot, 754 F.3d 226, 239

(4th Cir. 2014); United States v. Jaensch, 665 F.3d 83, 96 (4th Cir. 2011)

(“Under 18 U.S.C. § 2(b), individuals who aid, abet, command, or induce a

crime are punishable as principals.”).

      “Because an aider and abettor is responsible for the acts of the

principal as a matter of law, an aider and abettor of a Hobbs Act robbery

necessarily commits all of the elements of a principal Hobbs Act robbery.” In

re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016). Aiding and abetting Hobbs

Act robbery, therefore, also qualifies as a crime of violence under the force

clause of Section 924(c). Id.; United States v. Grissom, 760 Fed. App’x 448,

454 (7th Cir. 2019) (holding that, because aiding and abetting is an

alternative theory of liability for an offense, one who aided and abetted a

Hobbs Act robbery still committed a predicate crime of violence under §

924(c)); United States v. McKelvey, 773 Fed. App’x 74, 75 (3d Cir. 2019)

(same).

      As such, Petitioner’s conviction under 18 U.S.C. § 924(c) on Count

Nine is valid because Hobbs Act is a “crime of violence” under § 924(c)’s

force clause. Further, even if Petitioner’s § 924(c) conviction were predicated


                                         9
on aiding and abetting Hobbs Act robbery, it would still be valid. The Court

will, therefore, grant the Government’s motion to dismiss Petitioner’s § 2255

motion to vacate.

IV.   CONCLUSION

      Having concluded that Petitioner’s conviction under § 924(c) is valid,

the Court will grant the Government’s motion to dismiss.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.




                                       10
                                    ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s § 2255 Motion to

Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and

DISMISSED, the Government’s Motion for Leave to File a Corrected Motion

to Dismiss [Doc. 8] is GRANTED, and the Government’s Motion to Dismiss

Petitioner’s Motion to Vacate and Corrected Motion to Dismiss Petitioner’s

Motion to Vacate [Docs. 7, 9] are GRANTED.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 and Section 2255 Cases, this Court declines to

issue a certificate of appealability.

      IT IS SO ORDERED.


                                   Signed: September 27, 2019




                                         11
